IN THE SUPREME COURT OF THE STATE OF NEVADA


                   FRANCISCO JAVIER JIMENEZ,                             No. 68328
                   Appellant,
                   vs.
                   THE STATE OF NEVADA,                                          FILED
                   Respondent.                                                    FEB 1 0 2016


                                            ORDER OF AFFIRMANCE
                                This is a pro se appeal from a district court order denying a
                   postconviction petition for a writ of habeas corpus. 1 Eighth Judicial
                   District Court, Clark County; Douglas Smith, Judge.
                                Appellant filed his postconviction petition on March 12, 2015,
                   more than two years after issuance of remittitur on direct appeal on
                   August 21, 2012.        Jimenez v. State,   Docket No. 58787 (Order of
                   Affirmance, July 25, 2012). Therefore, the petition was untimely filed.
                   See NRS 34.726(1). Additionally, his petition was successive as he
                   previously sought postconviction relief. 2 See NRS 34.810(1)(b)(2). His
                   petition was procedurally barred absent a demonstration of good cause
                   and actual prejudice.       See NRS 34.726(1); NRS 34.810(1)(b); NRS
                   34.810(3). Because appellant has not shown good cause to overcome the


                         'This appeal has been submitted for decision without oral argument,
                   NRAP 34(0(3), and we conclude that the record is sufficient for our review
                   and briefing is unwarranted. See Luckett v. Warden, 91 Nev. 681, 682, 541
                   P.2d 910, 911 (1975).

                         2 Jimenez   v. State, Docket No. 65097 (Order of Affirmance, October
                   16, 2014).



SUPREME COURT
         OF
      NEVADA


(0 ) 1947A    me
                 procedural default, we conclude that the district court did not err by
                 denying his petition as procedurally barred. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED. 3




                                         Parraguirre


                 _2crod-e                  , J.                                       , J.
                 Douglas


                 cc: Hon. Douglas Smith, District Judge
                      Francisco Javier Jimenez
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                       3We have reviewed all documents that appellant has submitted pro
                 se to the clerk of this court in this matter, and we conclude that no relief
                 based upon those submissions is warranted. To the extent that appellant
                 has attempted to present claims or facts in those submissions which were
                 not previously presented in the proceedings below, we have declined to
                 consider them in the first instance.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e